Case 8:20-cv-02831-JSM-JSS Document 28 Filed 02/12/21 Page 1 of 6 PageID 345




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

ALPINE SECURITIES CORPORATION;
and SCOTTSDALE CAPITAL ADVISORS
CORPORATION,

        Plaintiffs,

v.                                                  Case No. 8:20-CV-2831-JSM-JSS

RANDALL JONES; VISION FINANCIAL
MARKETS, LLC; HOWARD ROTHMAN;
DAVID JARVIS; JARVIS LAW GROUP PLLC;
STEVEN GRIBBEN; GRIBBEN &
ASSOCIATES, INC.; ATLAS FINTECH
HOLDINGS CORP.; JOHN SCHAIBLE;
KOONCE SECURITIES, LLC; and
FRANKLIN SCOTT KOONCE,

      Defendants.
___________________________

                         Uniform Case Management Report

       The goal of this case management report is to “secure the just, speedy, and
inexpensive determination of” the action. See Fed. R. Civ. P. 1. Under Local Rule
3.02(a)(2), this case management report should be used in all civil cases except those
described in Local Rule 3.02(d). Individual judges may have additional case
management preferences that can be found under each judge’s name on the Court’s
website, flmd.uscourts.gov/judges/all.

1. Date and Attendees

     The parties may conduct the planning conference “in person, by telephone, or by
     comparable means[.]” See Local Rule 3.02(a)(1).

     The parties conducted the initial planning conference on 1/29/2021. Counsel for
     Plaintiffs, Ken Turkel, and counsel for Defendants Atlas Fintech Holdings Corp.
     and John Schaible, Richard Fee attended the conference. The parties had a follow
     up planning conference on 2/10/2021. Counsel for Plaintiffs, Shane Vogt, and
Case 8:20-cv-02831-JSM-JSS Document 28 Filed 02/12/21 Page 2 of 6 PageID 346




    counsel for Defendants Atlas Fintech Holdings Corp. and John Schaible, Richard
    Fee attended the conference.

2. Deadlines and Dates

    The parties request these deadlines and dates:

     Action or Event                                                                Date

     Deadline for providing mandatory initial disclosures. See Fed. R. Civ.
                                                                                    3/19/2021
     P. 26(a)(1).

     Deadline for moving to join a party, see Fed. R. Civ. P. 14, 19, and 20,
                                                                                    5/28/2021
     or amend the pleadings, see Fed. R. Civ. P. 15(a).

     Plaintiff’s deadline for disclosing any expert report. See Fed. R. Civ. P.     1/14/2022
     26(a)(2).

     Defendant’s deadline for disclosing any expert report.                          2/7/2022

     Deadline for disclosing any rebuttal expert report.                            2/28/2022

     Deadline for completing discovery and filing any motion to compel
                                                                                    4/29/2022
     discovery. See Fed. R. Civ. P. 37; Middle District Discovery (2021).

     Deadline for moving for class certification, if applicable. See Fed. R.           N/A
     Civ. P. 23(c).

     Deadline for filing any dispositive and Daubert motion. See Fed. R. Civ.
                                                                                    5/20/2022
     P. 56. (Must be at least five months before requested trial date.)

     Deadline for participating in mediation. See Local Rules, ch. 4.
    Robert M. Daisley
    4006 S. MacDill Ave                                                             6/24/2022
    Tampa, FL 33611.


     Date of the final pretrial meeting. See Local Rule 3.06(a).                    10/10/2022

     Deadline for filing the joint final pretrial statement, any motion in
     limine, proposed jury instructions, and verdict form. See Local Rule           9/23/2022
     3.06(b). (Must be at least seven days before the final pretrial conference.)

     Date of the final pretrial conference. See Fed. R. Civ. P. 16(e); Local
                                                                                    10/7/2022
     Rule 3.06(b).




                                                 2
4817-7276-6428, v. 1
Case 8:20-cv-02831-JSM-JSS Document 28 Filed 02/12/21 Page 3 of 6 PageID 347




     Month and year of the trial term.                                            11/1/2022


    The trial will last approximately 3 days and be

    ☒ jury.
    ☐ non-jury.

3. Description of the Action

    This is an action by Plaintiffs seeking damages and injunctive relief based on the
    alleged misappropriation and use of Plaintiffs’ confidential business information.
    Plaintiffs assert claims against Defendants, Gribben and Gribben & Associates, for
    breach of contract, breach of fiduciary duty, tortious interference, conspiracy,
    statutory deceptive and unfair trade practices, civil theft, and common law unfair
    competition. Plaintiffs assert claims against Defendants, Schiable and Atlas
    Fintech, for aiding and abetting breach of fiduciary duty, tortious interference,
    conspiracy, statutory deceptive and unfair trade practices, civil theft, and common
    law unfair competition. Defendants deny these claims.


4. Disclosure Statement

    ☒ The parties have filed their disclosure statement as required by Federal Rule of
    Civil Procedure 7.1 and Local Rule 3.03.

5. Related Action

    ☒ The parties acknowledge their continuing duty under Local Rule 1.07(c) to
    notify the judge of a related action pending in the Middle District or elsewhere by
    filing a “Notice of a Related Action.” No notice need be filed if there are no related
    actions as defined by the rule.

6. Consent to a Magistrate Judge

    “A United States magistrate judge in the Middle District can exercise the maximum
    authority and perform any duty permitted by the Constitution and other laws of the United
    States.” Local Rule 1.02(a). With the parties’ consent, a district judge can refer any civil
    matter to a magistrate judge for any or all proceedings, including a non-jury or jury trial.
    28 U.S.C. § 636(c).




                                               3
4817-7276-6428, v. 1
Case 8:20-cv-02831-JSM-JSS Document 28 Filed 02/12/21 Page 4 of 6 PageID 348




    The Court asks the parties and counsel to consider the benefits to the parties and the Court
    of consenting to proceed before a magistrate judge. Consent can provide the parties
    certainty and flexibility in scheduling. Consent is voluntary, and a party for any reason
    can decide not to consent and continue before the district judge without adverse
    consequences. See Fed. R. Civ. P. 73(b)(2).

    ☐ The parties do consent and file with this case management report a completed
    Form AO 85 “Notice, Consent, and Reference of a Civil Action to a Magistrate
    Judge,” which is available on the Court’s website under “Forms.”
    ☒ The parties do not consent.

7. Preliminary Pretrial Conference

    ☒ The parties do not request a preliminary pretrial conference before the Court
    enters a scheduling order.
    ☐ The parties do request a preliminary pretrial conference, and the parties want to
    discuss enter discussion points.


8. Discovery Practice

    The parties should read the Middle District Discovery Handbook, available on the Court’s
    website at flmd.uscourts.gov/civil-discovery-handbook, to understand discovery practice
    in this District.

    ☒ The parties confirm they will comply with their duty to confer with the opposing
    party in a good faith effort to resolve any discovery dispute before filing a motion.
    See Local Rule 3.01(g); Middle District Discovery (2021) at § I.A.2.

9. Discovery Plan

    The parties submit the following discovery plan under Rule 26(f)(2):

    A.     The parties agree to the timing, form, or requirement for disclosures under
           Rule 26(a):

             ☒ Yes.
             ☐ No; instead, the parties agree to these changes: enter changes.

    B.     Discovery may be needed on these subjects:




                                               4
4817-7276-6428, v. 1
Case 8:20-cv-02831-JSM-JSS Document 28 Filed 02/12/21 Page 5 of 6 PageID 349




                  • The background factual allegations upon which the claims
                    asserted by Plaintiffs are based;
                  • The confidentiality of the information Plaintiffs claim was
                    misappropriated and used by Defendants;
                  • The damages alleged by Plaintiffs;
                  • The factual basis for each of the elements of the causes of action
                    alleged by Plaintiffs;
                  • The factual basis for each of the elements of Plaintiffs’ claim for
                    injunctive relief; and
                  • All affirmative defenses asserted by Defendants.

    C.     Discovery should be conducted in phases:

             ☒ No.
             ☐ Yes; describe the suggested phases.

    D. Are there issues about disclosure, discovery, or preservation of
       electronically stored information?

             ☒ No.
             ☐ Yes; describe the issue(s).

    E.     ☒ The parties have considered privilege and work-product issues,
           including whether to ask the Court to include any agreement in an order
           under Federal Rule of Evidence 502(d).



    F.     The parties stipulate to changes to the limitations on discovery imposed
           under the Federal Rules of Civil Procedure and Local Rule 3.04 or other
           limitations:

             ☒ No.
             ☐ Yes; describe the stipulation.

10. Request for Special Handling

    ☒ The parties do not request special handling.
    ☐ The parties request special handling. Specifically, describe requested special
    handling.




                                                5
4817-7276-6428, v. 1
Case 8:20-cv-02831-JSM-JSS Document 28 Filed 02/12/21 Page 6 of 6 PageID 350




    ☐ Enter party’s name unilaterally requests special handling. Specifically, describe
    requested special handling.

11. Certification of familiarity with the Local Rules

    ☒ The parties certify that they have read and are familiar with the Court’s Local
    Rules.

12. Signatures



/s/Kenneth G. Turkel                            /s/ Richard Fee, Esq.
Kenneth G. Kurkel, Esq.                         Richard Fee, Esq.
Counsel for Plaintiffs                          Counsel for Defendants Schiable &
                                               Atlas Fintech Holdings Corp.
2/12/2021                                       2/12/2021




                                           6
4817-7276-6428, v. 1
